DETAILED ACTION
Status of Claims 
This action is in response to the application filed on 10/5/2018 for application 16/153, 430. Claim 1 – 20 are pending and have been examined

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/5/2018 and 11/18/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 20 recite the term “A computer-readable storage medium”. The term is not found in the specification. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:




Claim 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed subject matter “computer-readable storage medium storing instructions”, under broadest reasonable interpretation can cover  a non-statutory embodiment and therefore is  rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (MPEP 2106.03).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 7, 11 – 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Ghosh, Neural Networks for Text Correction and Completion in Keyboard Decoding, Journal of Latex Class Files, Vol. 14, No. 8, Aug. 2015. 

Regarding Claim 1, Ghosh discloses a method comprising: 
identifying predicted labels for a plurality of time-associated data points (Ghosh, fig. 1 & sec. 3.1.1, para. 1, ln. 3 , where each output [predicted labels] from GRU of the 2nd GRU RNN Block is the prediction of the sequence of inputs (x1, … xT) [plurality of time-associated data points]);
training a convolutional neural network (CNN), utilizing the predicted labels for the plurality of time-associated data points as well as ground truth labels for the plurality of time- associated data points, to create a trained CNN (Ghosh, fig. 1 & sec. 3.2.1, para. 2, ln. 15 - 18, where during training CCEAD [CNN], the loss function                         
                            L
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            =
                            -
                            
                                
                                    ∑
                                    
                                        t
                                        =
                                        1
                                    
                                    
                                        T
                                    
                                
                                
                                    l
                                    o
                                    g
                                    P
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    t
                                                
                                            
                                            |
                                            x
                                            ,
                                            y
                                            <
                                            t
                                        
                                    
                                
                            
                             
                        
                    is based … over the output sequence y [predicted labels]  and the ground truth to create a trained model [trained CNN])
 performing error correction, utilizing the trained CNN (Ghosh, tbl. 6, where the inputs are corrected by the trained CCEAD model [CNN])

Regarding Claim 2, Ghosh further discloses: 
wherein the predicted labels are created utilizing time-series regression (Ghosh, sec. 3.1.1, para. 1, where the model output yt [predicted labels] is calculated by ht which is formulated on the time series regression: ut = σ(Wuxxt + Uuuht-1 + bu) and rt= σ(Wrxxt + Urrht-1 + br);).

Regarding Claim 3, Ghosh further discloses:
wherein the ground truth labels for the plurality of time- associated data points include labels for the time-associated data points that have been verified as correct (Ghosh, sec. 4.1, ln. 9 – 13, where spelling mistakes extracted from English Tweets [time-associated data points] along with their corresponding corrections [ground truth labels] that is manually corrected [verified as correct]). 

Regarding Claim 4, Ghosh further discloses: 
wherein the CNN includes a one-dimensional (1D) convolutional neural network (Ghosh, sec. 3.2.1, para. 3, ln. 6 – 7, where temporal convolutions is 1D convolution).

Regarding Claim 5, Ghosh further discloses:
wherein the CNN is trained to map the predicted labels for the plurality of time-associated data points to the ground truth labels for the plurality of time- associated data points (Ghosh, tbl. 1, where CCEAD model is trained to map the model prediction [predicted labels] of the user input [time-associated data points] to the ground truth label). 

Regarding Claim 6, Ghosh further discloses: 
wherein performing the error correction includes inputting another plurality of time-associated data points, and predicted labels for the other plurality of time-associated data points, into the trained CNN (Ghosh, sec. 4.1, para. 4, ln. 1 – 4, where synthetic dataset [another plurality of time associated data points]; fig. 1 & sec. 3.2.1, para. 2, ln. 15 - 18, where the model perform error correction including inputting the synthetic dataset and adjustment weight by the use of output sequence y [predicted labels] in the loss function                         
                            L
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            =
                            -
                            
                                
                                    ∑
                                    
                                        t
                                        =
                                        1
                                    
                                    
                                        T
                                    
                                
                                
                                    l
                                    o
                                    g
                                    P
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    t
                                                
                                            
                                            |
                                            x
                                            ,
                                            y
                                            <
                                            t
                                        
                                    
                                
                            
                        
                    ). 

Regarding Claim 7, Ghosh, further discloses: 
performing the error correction includes creating and returning error-corrected labels for the other plurality of time-associated data points, based on the predicted labels for the other plurality of time-associated data points, utilizing the trained CNN (Ghosh, fig. 1 & tbl. 6, where CCEAD create and return Outputs(Word) [error-corrected labels] to the subsequent process based on the output [predicted label] of GRU of the 2nd GRU RNN Block of the test sample [plurality of time-associated data points] using trained CNN)

Regarding Claim 11 – 17, Claim 11 – 17 are the system claim corresponding to Claim 1 – 7. Ghosh further discloses: a system comprising a processor (Ghosh, abs. ln. 8 – 9 & fig. 1, where CCEAD [system] combining CNN… GRU encoder … GRU decoder as a processor to process input data). 
Claim 11 – 17 are rejected with the same rational as Claim 1 – 7. 

Regarding Claim 20, Claim 20 is the computer-readable storage medium claim corresponding to Claim 1. Ghosh further discloses: a computer-readable storage medium storing instructions that when executed by a processor causes the processor to perform steps (Ghosh, abs. ln. 17, where the system is implemented as software instructions which requires storage medium that is readable to computing device and is execute by processor to perform instructed actions).
Claim 20 is rejected with the same rational as Claim 1  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh, Neural Networks for Text Correction and Completion in Keyboard Decoding, Journal of Latex Class Files, Vol. 14, No. 8, Aug. 2015 in view of Ferguson, US2003/0139828A1, System and Method for Pre-Processing Input Data to a Support Vector Machine, 2003.

Regarding Claim 8, depending on Claim 7, Ghosh discloses a method of Claim 7, Ghosh does not explicitly disclose:
wherein the other plurality of time-associated data points, and the error-corrected labels for the other plurality of time-associated data points, are used to train another neural network.
Ferguson explicitly discloses: 
wherein the other plurality of time-associated data points, and the error-corrected labels for the other plurality of time-associated data points, are used to train another neural network (Ferguson, para. 0005, ln. 14 – 16, where it is desirable to allow for preprocessing of input data of predicted models … including neural network [another neural network]; para. 0033, where corrected data may comprise corrected training data; i.e., another neural network takes corrected data as it’s training input).
Ghosh and Ferguson both disclose computer-implemented methods for data processing and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Ghosh’s disclosure of correcting user input data using CNN with Ferguson’s disclosure of training neural network with corrected input data to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification in order to improve the effectiveness of the training function (Ferguson, 0159, ln. 5 – 7). 

Regarding Claim 18, Claim 18 is the system claim corresponding to Claim 8. Claim 18 is rejected with the same reason as Claim 8. 

Claim 9 – 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh, Neural Networks for Text Correction and Completion in Keyboard Decoding, Journal of Latex Class Files, Vol. 14, No. 8, Aug. 2015 in view of Holden, A Deep Learning Framework for Character Motion Synthesis and Editing, SIGGRAPH, 16 Technical Paper, Jul 2016. 

Regarding Claim 9, depending on Claim 1, Ghosh discloses a method of Claim 1, Ghosh does not explicitly disclose:
wherein the plurality of time-associated data points include motion capture (mocap) data.
Holden explicitly discloses: 
wherein the plurality of time-associated data points include motion capture (mocap) data (Holden, abs. ln. 3, trained on a large motion capture dataset).
Ghosh and Holden both disclose convolutional neural network model for process time associated data and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Ghosh’s disclosure of processing time associated data using CNN with Holden’s disclosure of processing motion capture dataset to produce movement respect to human motion using CNN to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification in order to leverage an effective deep learning framework to analyze motion data (Holden, intro, para. 3, ln. 1 – 5). 

Regarding Claim 10, depending on Claim 9, Gosh in view of Holden disclose the method of Claim 9, Gosh in view of Holden further disclose: 
wherein the predicted labels include a phase value for each instance of the mocap data (Holden, sec. 4.1, the targeting data [predicted labels] including joint angels [phase value]; The phase in the instant application is described in paragraph 0129 having value of 0 – 180 degrees thus examiner interpret the phase as an angle).
The reason of the combination of Gosh and Holden is the same as it’s depending claim, Claim 9. 

Regarding Claim 19, Claim 19 is the system claim corresponding to Claim 9. Claim 19 is rejected with the same rational as Claim 9. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354.  The examiner can normally be reached on Monday- Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.C./Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122